 

MMA ote mse

CO LO/QG 20" Page: tf b ne.

3 ‘eee

    

Case 1:19-cv-01389-GBD-SDA Document 129 :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEL ABDUL JAMIEL,

 

Plaintiff, : MEMORANDUM DECISION

AND ORDER
-against-

MAISON KAYSER@USA.COM: ABEL VIVEROS, 19 Civ, 1389 (GBD) (SDA)

Head Baker at Maison Kayser; GABY OR GABRIELA
DE LA VEGA, General Manager @ Maison Kayser;
JULIAN RAMIREZ, Su Chef @ Maison Kayser, ANA
LEDESMA, H.2.; JENNIFER VILLEMIN,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Defendants informed this Court that corporate Defendant Breadroll, LLC d/b/a Maison Kayser has
recently filed for Chapter 11 bankruptcy protection. There is currently an automatic stay as to the Chapter
11 Defendant, pursuant to 11 U.S.C. § 362.

Defendants request that this Court stay the above-captioned matter in its entirety. (ECF No. 127.)
Defendants’ request to extend the automatic stay to the remaining Defendants in this action is DENIED
without prejudice. Any application to extend the stay to parties other than the corporate Defendant in
bankruptcy should be made to the bankruptcy court, as that is the proper forum for determining whether
the stay should be extended to other parties.

The parties should address any issues regarding discovery or case management to Magistrate Judge

Aaron, to whom this case has been referred for General Pretrial supervision. (ECF No. 13.)

Dated: New York, New York
October 7, 2020
SO ORDERED.

Garay B. Duke

GEPRGEB. DANIELS
United States District Judge

 

 
